                                                                            FILED
                                                                            FEB 08 2019
                                                                            Clerk, U. S Courts
                  IN THE UNITED STATES DISTRICT COURT                       District Of Montana
                      FOR THE DISTRICT OF MONTANA                           Missoula Division

                           MISSOULA DIVISION


  ANTHONY E. BROWN,
                                                       CV 18-84-M-DLC-JCL
                       Plaintiff,

  vs.                                                   ORDER

  TECHLAW, INC.,

                       Defendant.

        United States Magistrate Judge Jeremiah C. Lynch entered his Findings and

Recommendation on January 10, 2019, recommending that the Court deny

Brown's motion for default judgment.        (Doc. 17.) Brown failed to timely object

to the Findings and Recommendations, and so waived the right to de novo review

of the record.   28 U.S.C. § 636(b)(l).      This Court reviews for clear error those

findings and recommendations to which no party objects.          See Thomas v. Arn,

474 U.S. 140, 149-53 (1985).        Clear error exists if the Court is left with a

"definite and firm conviction that a mistake has been made."         Wash. Mut., Inc. v.

United States, 856 F.3d 711, 721 (9th Cir. 2017) (citation omitted).

        Having reviewed the Findings and Recommendation (Doc. 17), the Court

finds no clear error in Judge Lynch's recommendation that Brown's motion be

                                            -1-
denied.   Assuming that Brown's motion was a procedurally proper motion for

entry of default under Federal Rule of Civil Procedure 55(a), the motion was

premature.

      Accordingly, IT IS ORDERED that:

      (1) Judge Lynch's Findings and Recommendation (Doc. 17) is ADOPTED

INFULL; and

      (2) Brown's motion for default judgment (Doc. 15) is DENIED.

      DATED this   L#a day of February, 2    9.




                                      Dana L. Christensen, Chief Judge
                                      United States District Court




                                       -2-
